Case 1:20-cv-09761-RMB-AMD Document 5 Filed 04/12/21 Page 1 of 6 PageID: 33



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
______________________________
MARK D. HUFF,                  :
                               :
          Plaintiff,           :    Civ. No. 20-9761 (RMB)(AMD)
                               :
     v.                        :
                               :
ATLANTIC COUNTY JUSTICE        :    OPINION
FACILITY,                      :
                               :
          Defendant.           :
______________________________:

BUMB, District Judge

  I.     INTRODUCTION

       Plaintiff, Mark D. Huff (“Plaintiff” or “Huff”), is

currently detained at the Atlantic County Justice Facility

(“ACJF”) in Atlantic City, New Jersey. He is proceeding pro se

with a civil rights complaint pursuant to 42 U.S.C. § 1983. (See

Compl., Dkt. No. 1.) On January, 29, 2021, this Court

administratively terminated this matter as Plaintiff’s

application to proceed in forma pauperis (“IFP”) was incomplete.

(See Op. & Order, Dkt. Nos. 2 & 3.) Thereafter, Plaintiff

submitted another application to proceed IFP. (See Appl. IFP,

Dkt. No. 4.) Accordingly, the Clerk shall reopen this case.

       At this time, this Court must screen the allegations of

Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A to determine whether they are frivolous or malicious, fail
Case 1:20-cv-09761-RMB-AMD Document 5 Filed 04/12/21 Page 2 of 6 PageID: 34



to state a claim upon which relief may be granted, or whether

the allegations seek monetary relief from a defendant who is

immune from suit. For the following reasons, Plaintiff’s

complaint is dismissed without prejudice for failure to state a

claim upon which relief may be granted.

  II.   LEGAL STANDARDS

     Under the Prison Litigation Reform Act, Pub.L. 104-134, §§

801-810, 110 Stat. 1321-66 to 1321-77 (Apr. 26, 1996) (“PLRA”),

district courts must review complaints in those civil actions in

which a prisoner is proceeding in forma pauperis, see 28 U.S.C.

§ 1915(e)(2)(B), seeks redress against a governmental employee

or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA

directs district courts to sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

     “The legal standard for dismissing a complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is

the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F.

App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x

230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l));

                                     2
Case 1:20-cv-09761-RMB-AMD Document 5 Filed 04/12/21 Page 3 of 6 PageID: 35



Courteau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008)

(discussing 28 U.S.C. § 1915A(b)). That standard is set forth in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007), as explicated by the United

States Court of Appeals for the Third Circuit. To survive the

court's screening for failure to state a claim, the complaint

must allege ‘sufficient factual matter’ to show that the claim

is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers

‘labels or conclusions' or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555).

     Pro se pleadings, as always, will be liberally construed.

See Haines v. Kerner, 404 U.S. 519 (1972). Nevertheless, “pro se

litigants still must allege sufficient facts in their complaints

to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted).




                                     3
Case 1:20-cv-09761-RMB-AMD Document 5 Filed 04/12/21 Page 4 of 6 PageID: 36



     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of constitutional rights. Section

1983 provides in relevant part:

           Every person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State or Territory or the
           District of Columbia, subjects, or causes to
           be subjected, any citizen of the United
           States or other person within the
           jurisdiction thereof to the deprivation of
           any rights, privileges, or immunities
           secured by the Constitution and laws, shall
           be liable to the party injured in an action
           at law, suit in equity, or other proper
           proceeding for redress, except that in any
           action brought against a judicial officer
           for an act or omission taken in such
           officer's judicial capacity, injunctive
           relief shall not be granted unless a
           declaratory decree was violated or
           declaratory relief was unavailable.

     Thus, to state a claim for relief under § 1983, a plaintiff

must allege first, the violation of a right secured by the

Constitution or laws of the United States, and second, that the

alleged deprivation was committed or caused by a person acting

under color of state law. See Harvey v. Plains Twp. Police

Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see

also West v. Atkins, 487 U.S. 42, 48 (1988).

  III. FACTUAL ALLEGATIONS

     The allegations of Plaintiff’s complaint are construed as

true for purposes of this screening opinion. Plaintiff names one

defendant in this action, the ACJF. Plaintiff states he got food


                                     4
Case 1:20-cv-09761-RMB-AMD Document 5 Filed 04/12/21 Page 5 of 6 PageID: 37



poisoning while detained at ACJF. (See Compl., Dkt. No. 1 at 4.)

Plaintiff vomited and suffered from stomach pain and cramps.

(See id.) A nurse told plaintiff to drink a lot of water. (See

id.) Three days after this incident, Plaintiff went to the

infirmary and was placed on a liquid diet for an additional

week. (See id.) Plaintiff seeks monetary damages as relief.

  IV.   DISCUSSION

     Plaintiff’s complaint suffers from at least two defects.

First, as noted above, the only defendant named in this case is

the ACJF. However, a prison or jail is not a “person” subject to

suit under § 1983. See Crawford v. McMillan, 660 F. App'x 113,

116 (3d Cir. 2016) (citing Fischer v. Cahill, 474 F.2d 991, 992

(3d Cir. 1973)). Furthermore, with respect to the underlying

food poisoning allegations, as this Court noted in its prior

opinion:

           food is a “basic human need” that prisons
           and jails are required to provide to
           inmates. Helling v. McKinney, 509 U.S. 25,
           32 (1993) (citing DeShaney v. Winnebago
           County Dept. of Social Services, 489 U.S.
           189, 199–200 (1989)). Prisons and jails
           cannot serve food that is nutritionally
           inadequate, nor can they serve food under
           conditions that present an “immediate
           danger” to inmate's health and well-being.
           See Duran v. Merline, 923 F. Supp. 2d 702,
           720 (D.N.J. 2013) (quoting Robles v.
           Coughlin, 725 F.2d 12, 15 (2d Cir. 1983)
           (additional citation omitted)). However,
           isolated instances of spoiled or
           contaminated food do not amount to a
           constitutional violation. Merline, 923 F.

                                     5
Case 1:20-cv-09761-RMB-AMD Document 5 Filed 04/12/21 Page 6 of 6 PageID: 38



            Supp. 2d at 721 (“[I]solated instances of
            contaminated or spoiled food, while
            certainly unpleasant, are not
            unconstitutional”). Plaintiff only describes
            one instance of spoiled or contaminated food
            in the Complaint and does not allege that he
            was frequently served spoiled or
            contaminated food. Accordingly, Plaintiff
            has not alleged sufficient facts for the
            Court to conclude that his constitutional
            rights were violated.

Huff v. Atl. Cty. Just. Facility, No. 20-9761, 2021 WL 307303,

at *2 (D.N.J. Jan. 29, 2021). Accordingly, Plaintiff’s complaint

fails to state a claim.

  V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s complaint is

dismissed without prejudice for failure to state a claim upon

which relief may be granted. Plaintiff shall have thirty (30)

days in which to file a proposed amended complaint that corrects

the deficiencies of his original complaint set forth herein

should he elect to do so. Such a proposed amended complaint will

also be subject to screening by this Court. An appropriate order

will be entered.


DATED:    April 12, 2021                 s/ Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                     6
